Exhibit 10.1

 

AMENDMENT TO SECURITIES PURCHASE AGREEMENT

 

This Amendment to Securities Purchase Agreement (the “Amendment”) is made
effective as of April 25, 2017, and amends that certain Securities Purchase
Agreement (“Purchase Agreement”) dated as of September 25, 2016 by and among
BioPharmX Corporation (“Company”), and the undersigned purchaser identified on
the signature pages thereto (the “Purchaser” and, together with the Company, the
“Parties”).

 

RECITALS

 

A. WHEREAS, the Company’s Board of Directors has determined it is in the best
interests of the Company to approve the offering, issuance and sale by the
Company of the Company’s common stock pursuant to a continuous at-the-market
offering in accordance with Rule 415 promulgated under the Securities Act of
1933, as amended (“ATM Offering”).

 

B. WHEREAS, (i) Section 4.11 of the Purchase Agreements provide that the
Purchasers shall have notice rights and participation rights with respect to
issuances by the Company of certain securities and (ii) Section 4.12 of the
Purchase Agreement prohibits the Company from effecting or entering into an
agreement involving a Variable Rate Transaction (as defined in the
Purchase Agreement).

 

C. WHEREAS, Section 5.5 of the Purchase Agreement provide that any provision of
the Purchase Agreement may be amended by a written instrument signed the Company
and Purchasers which purchased at least 50.1% in interest of the Shares (as
defined in the Purchase Agreement) based on the initial Subscription Amounts (as
defined in the Purchase Agreement) thereunder (“Requisite Purchasers”).

 

D. WHEREAS, the undersigned desires to (i) amend the notice and participation
rights under Section 4.11 of the Purchase Agreement, (ii) exempt an ATM Offering
from the notice and participation rights under Section 4.11 of the Purchase
Agreement, (iii) amend when the prohibition on effecting Variable Rate
Transactions will terminate, and (iv) exempt an ATM Offering from being deemed a
Variable Rate Transaction subject to Section 4.12 of the Purchase Agreement.

 

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the adequacy and sufficiency of which are hereby
acknowledged, and otherwise subject to the terms and conditions of this
Amendment, the Company and the Purchaser hereby agree as follows:

 

1.     Definition  of ATM Offering.    The following defined term is added to
Section 1.1 of the Purchase Agreement after the definition of “Affiliate”:

 

“ATM Offering” means any continuous at-the-market offering by the Company or any
of its Subsidiaries of Common Stock in accordance with Rule 415 under the
Securities Act.

 

2.     Amendment  of  Participation  Rights.    Section 4.11 of the Purchase
Agreement is hereby amended and restated in its entirety to read as follows:

 

          4.11 Participation in Future Financing.

 

(a) From the date hereof until the date that is the 18 month anniversary of
the  Closing Date, upon any issuance by the Company or any of its Subsidiaries
of Common Stock or Common Stock Equivalents for cash consideration, debt
securities for cash consideration or a combination of units thereof (a
“Subsequent Financing”), each Purchaser shall have the right to participate in
up to an amount of the Subsequent Financing equal to 50% of the Subsequent
Financing (the “Participation Maximum”)

1

--------------------------------------------------------------------------------

 



on the same terms, conditions and price provided for in
the Subsequent Financing; provided, that, in accordance with clause (d) below, in no event shall
the Purchasers in the aggregate have the right to participate in more than the
Participation Maximum of any Subsequent Financing.

 

During or prior to the time period that the New York Stock Exchange is open (the
"Trading Hour Period") on the Trading Day prior to the Trading Day of the
expected announcement of the Subsequent Financing, the Company shall deliver to
each Purchaser a written notice of its intention to effect a Subsequent
Financing (“Pre-Notice”); provided,  however, the Company may deliver a
Pre-Notice during such time other than during the Trading Hour Period, provided
that such Pre-Notice shall be deemed to have been delivered at 9:30 a.m. on the
next Trading Day, which Pre-Notice shall ask such Purchaser if it wants to
receive material non-public information about the Company without providing any
material non-public information to such Purchaser in such Pre-Notice. Upon the
consent of a Purchaser, and only  upon a consent of such Purchaser, to receive
material non-public information about the Company, the Company shall promptly
deliver a notice to such Purchaser (a “Subsequent Financing Notice”), which
shall describe in reasonable detail the proposed terms of such Subsequent
Financing, the amount of proceeds intended to be raised thereunder and the
Person or Persons through or with whom such Subsequent Financing is proposed to
be effected and shall include a term sheet or similar document relating thereto
as an attachment.  If a Purchaser does not, within 3 hours after the later of
(i) the actual delivery of a Pre-Notice and (ii) the deemed delivery of a
Pre-Notice, deliver notice to the Company consenting to the receipt of
non-public information about the Company, the Company's obligations pursuant to
this Section 4.11 with respect to such Purchaser shall cease.

 

(b) Any Purchaser desiring to participate in such Subsequent Financing must
provide written notice to the Company by not later than 12 hours after receipt
of the applicable  Subsequent Financing Notice) (the “Notice Termination Time”)
that such Purchaser is willing to participate in the Subsequent Financing, the
amount of such Purchaser’s participation, and representing and warranting that
such Purchaser has such funds ready, willing, and available for investment on
the terms set forth in the Subsequent Financing Notice. If the Company receives
no such notice from a Purchaser as of such time, such Purchaser shall be deemed
to have notified the Company that it does not elect to participate.

 

(c) After the Notice Termination Time, the Company may effect, on the terms and
with the Persons set forth in the Subsequent Financing Notice, the portion of
such Subsequent Financing equal to the total amount of the Subsequent Financing
less the aggregate amount set forth in the notifications by the Purchasers of
their willingness to participate in the Subsequent Financing (or to cause their
designees to participate), with such participation amounts subject to adjustment
pursuant to Section 4.11(d).

 

(d) If by the Notice Termination Time, the Company receives responses to a
Subsequent Financing Notice from Purchasers seeking to purchase more than the
aggregate amount of the Participation Maximum, each such Purchaser shall have
the right to purchase its Pro Rata Portion (as defined below) of the
Participation Maximum. “Pro Rata Portion” means the ratio of (x) the
Subscription Amount of Securities purchased hereunder by a Purchaser
participating under this Section 4.11 and (y) the sum of the aggregate
Subscription Amounts of Securities purchased hereunder by all Purchasers
participating under this Section 4.11.

 

(e) The Company must provide the Purchasers with a second Subsequent Financing
Notice, and the Purchasers will again have the right of participation set forth
above in this Section 4.11, if the definitive agreement subject to the initial
Subsequent Financing Notice is not entered into for any reason on the terms set
forth in such Subsequent Financing Notice within three (3) Trading Days after
the Trading Day of the expected announcement of the Subsequent Financing set
forth in the initial Subsequent Financing Notice.

(f) The Company and each Purchaser agree that if any Purchaser elects to
participate in the Subsequent Financing, the transaction documents related to
the Subsequent Financing shall not

2

--------------------------------------------------------------------------------

 



include any term or provision whereby such Purchaser shall be required to agree
to any restrictions on trading as to any of the Securities purchased hereunder
or be required to consent to any amendment to or termination of, or grant any
waiver, release or the like under or in connection with, this Agreement, without
the prior written consent of such Purchaser.

 

(g) Notwithstanding anything to the contrary in this Section 4.11 and unless
otherwise agreed to by such Purchaser, the Company shall either confirm in
writing to such Purchaser that the transaction with respect to the Subsequent
Financing has been abandoned or shall publicly disclose its intention to issue
the securities in the Subsequent Financing, in either case in such a manner such
that such Purchaser will not be in possession of any material, non- public
information, by the fifth (5th) Business Day following delivery of the
Subsequent Financing Notice. If by such fifth (5th) Business Day, no public
disclosure regarding a transaction with respect to the Subsequent Financing has
been made, and no notice regarding the abandonment of such transaction has been
received by such Purchaser, such transaction shall be deemed to have been
abandoned and such Purchaser shall not be deemed to be in possession of any
material, non-public information with respect to the Company or any of
its Subsidiaries.

 

(h) Notwithstanding the foregoing, this Section 4.11 shall not apply in respect
of an Exempt Issuance or an ATM Offering."

 

5.     Amendment of Prohibition of Variable Rate Transactions. The first
sentence of Section 4.12(b) of the Purchase Agreement is hereby replaced in its
entirety to read as follows:

 

(b) From the date hereof until the earlier of (i) such time as no Purchaser
holds any of the Warrants or (ii) the date that is the 18 month anniversary of
the Closing Date, the Company shall be prohibited from effecting or entering
into an agreement to effect any issuance by the Company or any of its
Subsidiaries of Common Stock or Common Stock Equivalents (or a combination of
units thereof) involving a Variable Rate Transaction.”

 

6.     Exemption from Variable Rate Transaction. Section 4.12(c) of the Purchase
Agreement is hereby replaced in its entirety to read as follows:

 

“(c)   Notwithstanding the foregoing, this Section 4.12 shall not apply in
respect of (i) an    Exempt Issuance, (ii) an ATM Offering, or (iii) an
unregistered convertible or non-convertible debt instrument issued to existing
stakeholders in the Company, except that no Variable Rate Transaction shall be
an Exempt Issuance.”

 

7.     Effectiveness of Amendment. This Amendment shall only be effective upon
the execution and delivery of this Amendment and the execution and delivery of
substantially identical Amendments by the Requisite Purchasers.

 

8.     Agreement Binding. This Amendment shall be binding upon and inure to the
benefit of the Parties and their respective owners, stockholders, affiliates,
subsidiaries, officers, directors, agents, successors, and assigns.

 

9.     Further Documents. To the extent any documents are required to be
executed by any of the Parties to effectuate this Amendment, each Party agrees
to execute and deliver such other and further documents as may be required to
carry out the terms of this Amendment.

 

10.    Entire Agreement. This Amendment, together with the Purchase Agreement,
contains the entire
understanding and complete agreement of the Parties with respect to the subject matter thereof, and

 



3

--------------------------------------------------------------------------------

 



all understandings and agreements, if any, previously reached among the Parties
relating to such subject matter are merged into the Purchase Agreement and this
Amendment. The Parties acknowledge that there are no collateral agreements or
representations between the Parties, written or oral, that are not contained in
this Amendment or the Purchase Agreement. Any prior representations or
agreements between the Parties with respect to any subject covered by this
Amendment are canceled and superseded by this Amendment.

 

11.    Modifications. No amendment or modification of this Amendment shall be
valid or binding upon the Parties unless made in writing and executed by the
Company and Purchaser.

 

12.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same instrument. Execution of a copy shall
have the same force and effect as execution of an original.

 

[Signature pages follow]

 



4

--------------------------------------------------------------------------------

 



 

 

 

 

 

In Witness Whereof, the parties have executed and delivered this Amendment.

 

 

BIOPHARMX CORPORATION

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 



 

In Witness Whereof, the parties have executed and delivered this Amendment.

 

 

By:

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------